 In the Matter of W.ALBERT LEE, D/B/A RADIO STATIONKLEE,1 EM-PLOYERandLOCAL UNION716,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS, AFL, PETITIONERCase No. 39-RC-1P2.-Decided November 14,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, ahearing washeld before Charles Y.Latimer, hearing officer.The hearingofficer's rulingsmade at thehearing arefree from prejudicial errorand arehereby affirmed-Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The 'labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of radio operators and/ortechnicians employed at the Employer's radio studio and transmitterinHouston, Texas.The parties are in general agreement that theproposed unit is appropriate.2However, they dispute the inclusionin the unit of two combination men and two senior technicians.The two combination men whose inclusion in the unit is disputedare included in the Employer's program department.The major partof their working time is devoted to announcing.However, duringthe hours from 5 a. in. to 8 a. in. and 10 p. m. to midnight, when thereare no control room technicians on duty, the combination men, in addi-'The Employer's name appearsas amendedat the hearing.sSunshine BroadcastingCompany,et one.,83 NLRB 1244;Wodaam Corporation (RadioStationWOV),83 NLRB 335, modified in other respects, 84 NLRB 480.87 NLRB No. 6.31 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to announcing, operate the radio control equipment.At suchtime the radio equipment is arranged so that the combination menhave little more to do in order to operate the equipment than to flipa- switch- and turn a knob.The combination men do not perform thenormal dutiesof the control room technicians.3Where a radio stationhas no separate group of control room technicians and the announcersalso perform,all the functions of control room technicians, we havesometimes found appropriate a unit composed of announcer-tech-nicians and transmitter technicians 4Normally, however, announcersare excluded from bargaining units of radio technicians.5Becausethe combination men at the Employer's studio spend only a smallproportion of their time substituting for the control room technicians,we find no justification,'on the basis of their duties, for including themin a bargaining unit otherwise exclusively composed of radio techni-cians.6Accordingly, we shall exclude the combination men from theunit.Alfred L. Haubold and Harold Weinzel are the senior techniciansat the'cointrol room and transmitter, respectively.The Employer dis-putes the Petitioner's contention that these two employees are .super-visors.The evidence indicates that their authority is substantiallyidentical.Haubold and Weinzel responsibly direct the techniciansin the operation and maintenance of the radio equipment at theirrespectivestations and they are in charge of the preparation of work-ing schedules for the technicians.The chiefengineer,who is theirimmediate superior, devotes most of his time to the Employer's tele-vision station rather than the radio station involved in this proceeding,so that for the most part the senior technicians perform their dutiesfree of the supervision and direction of the chief engineer.Further-more, Haubold and Weinzel. customarily make effective recommenda-tions with respect to the hire and discharge of employees.7On thebasis of the foregoing and the entire record in this proceeding,. wefind that Haubold and Weinzel are supervisors as defined in the Act.,'Accordingly, we shall exclude them from the unit.3One of the combination men holds a license from the Federal Communications Com-mission as a radio telephone operator and is a qualified radio technician.However, the,evidence does not show that in the performance of his regular duties he exercises histechnical skill nor that his interests are more closely allied with the radio technicians-than with the announcers.AssociatedElectronic Enterprises,inc,.80 NLRB 295 ;WesternGateway BroadcastingCorporation,77 NLRB 49:5 JoeV.Williams, Jr— d/b/a WDXB Broadcasting Station,85 NLRB 752.8Savage Lumber and Manufacturing Company,82 NLRB 459;S.MartinellictCo., 81NLRB 383;American Oil Company,72 NLRB 1151.7In at least one instance a technician was hired without the applicant having previously.communicated or been interviewed by anyone other than Haubold.8Wodaam Corporation (RadioStationWOV), 84 NLRB 480. RADIO STATION KLEE33We find that all the radio operators and/or technicians at theEmployer's radio station and transmitter in Houston,Texas, excludingcombination men 9 and supervisors 10 as definedin the Act,constitute aunit appropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible,but not later than 30 daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations,among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion of Election,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election,and also excluding employees on strike who arenot entitled to reinstatement,to determine whether or not they desireto be represented,for purposes of collectivebargaining,by LocalUnion 716,International Brotherhood of ElectricalWorkers, AFL.UExcluded from the unit as combination men areBud Whalesand Ted Jones.10 Excluded from the unit as supervisors are Alfred L. Haubold and Harold Weinzel.